Citation Nr: 1232896	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-11 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

The propriety of the reduction in rating for varicose veins of the right leg, from 40 to 20 percent, effective December 30, 2009, to include whether a higher evaluation is warranted.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1979 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  A December 2009 rating action reduced the disability evaluation for the Veteran's varicose veins from 40 to 20 percent, effective December 30, 2009.

2.  The December 2009 rating reduction did not decrease the amount of monthly disability compensation the Veteran receives.

3.  At the time of the December 2009 rating action, the 40 percent disability evaluation for varicose veins had not been in effect for more than 5 years.  

4.  The evidence reflects an actual improvement in the Veteran's varicose veins, such that he does not meet the criteria for a higher 40 percent rating.


CONCLUSION OF LAW

The reduction of the evaluation for varicose veins from 40 to 20 percent, effective December 30, 2009, was proper.  38 U.S.C.A. § 1155 (West 2002); 4.104, Diagnostic Code 7120 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Here, however, notice requirements for rating reductions are governed by 38 C.F.R. § 3.105.  Although generally the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA prior to issuing a final rating reduction, these due process requirements are not applicable in the present matter.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Significantly, the due process provisions of 38 C.F.R. § 3.105(e) are only properly applied where the rating reduction would result in a reduction in the Veteran's overall disability evaluation, such that VA disability compensation payments would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).  

In the present matter, the Veteran is in receipt of special monthly compensation because he has a single service-connected disability rated as 100 percent and has additional service-connected disabilities independently ratable at least 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)  (West 2002 and Supp. 2011); 38 C.F.R. § 3.350(i) (2011).  While the December 2009 reduction of the Veteran's varicose veins reduced his combined disability evaluation from 70 to 60 percent, this did not impact the level of his disability compensation, as he still qualifies for special monthly compensation and receives the same amount of monthly compensation.  Thus, the provisions of 38 C.F.R. § 3.105(e) are not applicable.  Id.

With regard to the downstream issue of the Veteran's increased rating claim, no VCAA notice is required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Despite this, the Veteran was put on notice of the criteria needed for a higher rating in the December 2009 rating decision, and again in the March 2010 statement of the case.  Following this, in March 2010 he was sent the generic notice given for increased ratings claims, which described what the evidence must show to support an increased evaluation claim, as well as how VA determines the disability rating and the effective date.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This letter specifically noted that the Veteran may be receiving treatment privately (as noted by a December 2009 VA examiner) and that the Veteran should submit these treatment records.  He did not submit these records, nor did he ask for VA's help in obtaining these records.  

Moreover, with respect to the rating reduction and increased rating claim addressed herein, any notice error would be harmless to the Veteran as the decision herein does not alter the amount of compensation the Veteran currently receives.

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's VA treatment records.  

In December 2009, the Veteran was afforded a VA examination.  The Board finds this VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.
For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  


II.  Legal Criteria, Factual Background & Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

By way of history, in August 2000, the RO granted service connection for varicose veins of the right leg, assigning a 10 percent rating effective September 2000.  In April 2005, the Veteran submitted a statement from his private physician detailing that the Veteran had "chronic venous stasis due to his varicose veins," and "statis pigmentation and persistent edema without ulcerations."  Based on this, the RO increased his varicose vein rating to 40 percent disabling, effective April 2005.

In December 2009, the Veteran underwent a VA examination for his varicose veins of the right leg.  The Veteran stated that his symptoms have worsened over the past two years, describing daily leg cramps and a burning sensation of the veins, for which he said his private physician recommended vein stripping.  The Veteran complained that prolonged walking or standing causes calf cramps, which are not relieved by elevation or compression hosiery, and that at the end of his workday, his right leg feels quite heavy and tired.  He reported that he works fulltime doing building maintenance and has not lost any time from work during the last 12-month period.  On clinical examination, the varicose veins were tender to palpation, but findings were negative for edema, skin discoloration, statis pigmentation, eczema and ulceration.   

In response, the RO issued a rating decision reducing the Veteran's disability rating for his varicose veins from 40 to 20 percent, effective December 30, 2009.  

The Veteran's varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic Code 7120.  

Pursuant to Diagnostic Code 7120, a noncompensable rating is warranted where there are asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted where there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted where there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2011). 

The Board notes that the protective provisions of 38 C.F.R. § 3.344 do not apply to the reduction of the Veteran's rating at issue because that rating was not in effect for a long period of time (5 years or more).  See Smith (Raymond) v. Brown, 5 Vet. App. 335, 339 (1993) (holding that 38 C.F.R. § 3.344 was not applicable to a rating that had been in effect four years, ten months and twenty-two days).  For disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

As mentioned above, the Veteran's increase to a 40 percent rating for his varicose veins was based on private medical evidence showing that the Veteran had statis pigmentation and persistent edema, without ulceration.  These symptoms squarely place him within the 40 percent rating criteria.

By contrast, the December 2009 VA examination, upon which his rating reduction was based, shows clearly improved symptomatology.  The symptoms which were reported in April 2005-statis pigmentation and persistent edema-had resolved.  Indeed, findings were negative for edema, skin discoloration, statis pigmentation, eczema and ulceration.  The medical evidence shows that the Veteran does not suffer from edema, but primarily suffers aching in the leg after prolonged standing or walking, with symptoms that are not relieved by elevation of extremity or compression hosiery.  As his disability picture approximates that of one not fully encompassed by the 10 percent rating, it is therefore appropriately assigned a 20 percent rating.

The reduction of his rating was based on a thorough examination demonstrating inarguable improvement from the state of his disability in April 2005 upon which his higher rating was based.  This, along with the above explanation as to why the Veteran's currently disability picture is more accurately reflected by a 20 percent rating, leads the Board to conclude that the RO did not improperly reduce the Veteran's rating.

As explained above, the Veteran does not meet the criteria for a 40 percent rating.  Therefore, the Veteran is not entitled to an increased rating.  

The Veteran's statements as to the severity of his varicose veins have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The objective medical evidence of record supports the Board's conclusion that the Veteran is not entitled to a disability rating higher than 20 percent for his varicose veins.

In summary, for the reasons and bases expressed above, the Board has concluded that a disability rating in excess of 20 percent is not warranted for the Veteran's varicose veins from December 30, 2009, and the reduction from 40 to 20 percent, effective December 30, 2009, was proper.  Accordingly, the benefits sought on appeal are denied.

	(CONTINUED ON NEXT PAGE)



ORDER

The reduction in rating for varicose veins of the right leg, from 40 to 20 percent, effective December 30, 2009, was proper; a higher evaluation is not warranted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


